EXHIBIT 32 CERTIFICATION In connection with the quarterly report of Strongbow Resources Inc., (the “Company”) on Form10-Q for the fiscal quarter ended November 30, 2011 as filed with the Securities Exchange Commission on the date hereof (the “Report”), we, Grant Petersen, the Principal Executive Officer and Herbert Schmidt, the Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. STRONGBOW RESOURCESINC. Date:January 16, 2012 By: /s/ Grant Petersen Grant Petersen, Principal Executive Officer Date:January 16, 2012 By: /s/ Herbert Schmidt Herbert Schmidt, Principal Financial Officer
